United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-3108
                                 ___________

Virginia A. Hayes,                     *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the District
                                       * of Nebraska.
City of Omaha; Paul Kratz; David       *
Smalheiser; Rich Cerveny; Par 3;       *         [UNPUBLISHED]
Dean Jenson; Clark Jenson; American *
Family Insurance; Gale McKenna;        *
Buster Brown, City Clerk; Joe          *
Mangiamelli, Major’s Assistant;        *
Omaha Police Department; L.            *
Schenkelberg; Tony Costa, Contract     *
Compliance Office, Human Relations *
Department; Larry Foster, Director,    *
Parks and Recreation Department        *
(Forestry); Rita Vlademar, Contract    *
Compliance Officer, Human Relations *
Department,                            *
                                       *
             Appellees.                *
                                  ___________

                        Submitted: March 22, 2002

                            Filed: March 27, 2002
                                 ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________
PER CURIAM.

       Virginia A. Hayes appeals from the district court’s1 dismissal without prejudice
of her civil action against numerous defendants. Following our de novo review, and
liberally construing Ms. Hayes’s pleadings, we conclude she has failed to state a
claim upon which relief may be granted in federal court. See Fed. R. Civ. P. 12(b)(6);
Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam); Hanten v. Sch. Dist. of
Riverview Gardens, 183 F.3d 799, 805 (8th Cir. 1999). We also conclude the district
court did not abuse its discretion by dismissing Ms. Hayes’s complaint for her
noncompliance with pleading requirements. See Fed. R. Civ. P. 8(a); Atkins v.
Northwest Airlines, Inc., 967 F.2d 1197, 1203 (8th Cir. 1992).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska, adopting the report and recommendations of the Honorable
David L. Piester, United States Magistrate Judge for the District of Nebraska.
                                          -2-